In an action, inter alia, to recover damages for breach of an insurance contract, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (O’Connell, J.), dated November 26, 2002, as granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant demonstrated its entitlement to summary judgment dismissing the cause of action for breach of an insurance contract by submitting evidence that the plaintiffs failed to comply with the one-year time limitation for commencing an action set forth in the insurance contract (see Gilbert Frank Corp. v Federal Ins. Co., 70 NY2d 966 [1988]). In opposition, the plaintiffs failed to raise a triable issue of fact.
*421The cause of action alleging bad faith also was properly dismissed because there was no evidence that any duty extraneous to the contract was violated by the defendant giving rise to an actionable tort (see New York Univ. v Continental Ins. Co., 87 NY2d 308 [1995]; Rocanova v Equitable Life Assur. Socy. of U.S., 193 AD2d 569 [1993], revd on other grounds 83 NY2d 603 [1994]).
The cause of action alleging libel also was properly dismissed on the ground, inter alia, that any implication by the defendant in its disclaimer letter that the alleged burglary giving rise to the insurance claim was fabricated by the plaintiffs was a non-actionable opinion (see Steinhilber v Alphonse, 68 NY2d 283 [1986]). H. Miller, J.P., Adams, Townes and Mastro, JJ., concur.